DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 15-20 of U.S. Patent No. 11,323,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.

Patent No. 11,323,777
Application No.17/706,417
Claim1 recites a method comprising:
providing, by a playback device, replacement media content for display;
while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device;
determining, by the playback device, an overlay corresponding to the instruction and the media device; determining, by the playback device, a region within a display of the playback device corresponding to the overlay; 
and modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim1 recites a method comprising:
providing, by a playback device, replacement media content for display;
while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device;
determining, by the playback device, a region within a display of the playback device at
which the playback device is configured to provide an overlay corresponding to the instruction for display; 

and modifying, by the playback device, presentation of the replacement media content such that the overlay is visible within the region while the playback device provides the replacement media content for display.
Claim1 recites…;


modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim2 recites the method of claim 1, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement
media content for display.
Claim2 recites the method of claim 1, wherein determining the overlay corresponding to the instruction and the media device comprises determining the overlay using correlation data corresponding to the media device that maps instructions to overlays.
Claim3 recites the method of claim 1, wherein determining the region comprises determining the region using correlation data corresponding to the media device that maps instructions to regions.
Claim3 recites the method of claim 2, further comprising: identifying, by the playback device, the media device; 
and obtaining, by the playback device, the correlation data corresponding to the media device.
Claim4 recites he method of claim 3, further comprising: identifying, by the playback device, the media device; 
and obtaining, by the playback device, the correlation data corresponding to the media device.
Claim4 recites the method of claim 3, wherein identifying the media device comprises: 
determining a plurality of instructions transmitted by the remote control to the media device prior to the instruction; and identifying the media device based at least on the plurality of instructions.
Claim5 recites the method of claim 4, wherein identifying the media device comprises:
determining a plurality of instructions transmitted by the remote control to the media device prior to the instruction; and
identifying the media device based at least on the plurality of instructions.
Claim5 recites the method of claim 3,wherein identifying the media device comprises: generating a fingerprint from a portion of media content received from the media device; 
and identifying the media device based at least on the fingerprint.
Claim6 recites he method of claim 4, wherein identifying the media device comprises:
generating a fingerprint from a portion of media content received from the media device;
and identifying the media device based at least on the fingerprint.
Claim7 recites he method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim7 recites the method of claim1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim8 recites the method of claim 7, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim8 recites the method of claim 7, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim9 recites the method of claim 7, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim9 recites he method of claim 7, wherein the instruction comprises a playback-speed
adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim11 recites the method of claim 1, wherein the instruction comprises a request to access a channel-selection guide, and wherein the overlay comprises the channel-selection guide.
Claim10 recites the method of claim 1, wherein the instruction comprises a request to access a channel-selection guide, and wherein the overlay comprises the channel-selection guide.
Claim12 recites the method of claim 1, wherein the playback device comprises a television, and wherein providing the replacement media content for display comprises providing the replacement media content for display using a media player.
Claim11 recites the method of claim 1, wherein the playback device comprises a television.
Claim13 recites the method of claim 12, wherein the replacement media content is an advertisement.
Claim12 recites the method of claim 11, wherein the replacement media content is an
advertisement.
Claim15 recites a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
providing replacement media content for display; 
while a playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device; determining an overlay corresponding to the instruction and the media device; 
determining a region within a display of the playback device corresponding to the overlay;

 and modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim13 recites a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:
providing replacement media content for display;
while a playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device;


determining a region within a display of the playback device at which the playback
device is configured to provide an overlay corresponding to the instruction for display; and modifying presentation of the replacement media content such that the overlay is visible within the region while the playback device provides the replacement media content for display.
Claim15 recites…;



modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim14 recites the non-transitory computer-readable medium of claim 13, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement media content for display.
Claim20 recites a computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising: 
providing replacement media content for display, while a playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device, determining an overlay corresponding to the instruction and the media device, determining a region within a display of the playback device corresponding to the overlay, and modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim15 recites a computing system comprising: one or more processors; and
a non-transitory computer-readable medium having stored therein instructions that are
executable to cause the computing system to perform a set of acts comprising:
providing replacement media content for display, while a playback device is displaying the replacement media content, receiving,
using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device, determining a region within a display of the playback device at which the
playback device is configured to provide an overlay corresponding to the instruction for
display, and modifying presentation of the replacement media content such that the overlay is visible while the playback device provides the replacement media content for display.


Claims 15-20 also rejected in view of claims15-19 of the patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484